Citation Nr: 0001657	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  96-13 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
arthritis of the back, claimed to have resulted from 
treatment at a VA medical facility.  


REPRESENTATION

Appellant represented by:	George E. Bendos, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1955 to 
October 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the Baltimore 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied benefits under 38 U.S.C.A. § 1151 for 
arthritis of the back, claimed to have resulted from 
treatment at a VA medical facility.  The veteran filed a 
Notice of Disagreement (NOD) with respect to that decision in 
May 1995, and was furnished a Statement of the Case (SOC) in 
January 1996.  He perfected the appeal by filing a VA Form 9 
in March 1996.  The section 1151 issue was also the subject 
of a Supplemental SOC (SSOC) issued by the Hearing Officer at 
the RO in January 1999, and another SSOC issued in June 1999.  
This is the only issue included in the RO's August 1999 
Certification of Appeal, VA Form 8.

The Board notes in addition that, in a December 1995 rating 
decision, the RO denied other claims of the veteran, seeking 
service connection for a blood disorder, and for chronic 
obstructive pulmonary disease, claimed to have resulted from 
exposure to asbestos in service.  A NOD with respect to that 
decision was received in March 1996 (accompanying the 
veteran's Form 9 as to the section 1151 issue), and, after 
further evidentiary development, the RO provided the veteran 
a SOC on these latter issues in June 1999.  The letter 
transmitting the SOC advised the veteran of the need to file 
a Form 9, or equivalent, in order to perfect his appeal as to 
the issues addressed in that SOC.  However, there is no 
record of subsequent correspondence from the veteran in the 
claims file and, thus, it does not appear that the veteran 
has filed a substantive appeal as to these latter issues.  
Therefore, these issues are not currently before the Board 
and will not be addressed in this decision.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  In March 1970, the veteran underwent a lumbar laminectomy 
for a herniated disc at a VA medical facility.  During his 
post-operative recovery after discharge from the hospital, he 
fell and reinjured his back.  Another lumbar laminectomy was 
performed at the VA medical facility in June 1971.   

3.  Private medical records indicate that the veteran was 
diagnosed with various genitourinary problems which were 
surgically corrected in April 1974, and in November and 
December 1976.  

4.  The veteran has not presented any medical evidence in 
support of his claim that his claimed arthritis of the back 
resulted from the lumbar laminectomies performed at a VA 
medical facility; or that those procedures were unnecessary.  

4.  The claim for benefits under the provisions of 
38 U.S.C.A. § 1151 is not plausible under the law, as there 
is no medical evidence that the veteran has any additional 
disability as a result of VA hospitalization, or VA medical 
or surgical treatment.  


CONCLUSION OF LAW

The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151, for arthritis of the back, claimed to have resulted 
from treatment at a VA medical facility, is not well 
grounded.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 
38 C.F.R. § 3.358 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Private medical records from the A. Barton Hepburn Hospital 
show that the veteran was seen in January 1969, for 
complaints of low back pain.  X-rays did not show any 
evidence of fracture, dislocation, or subluxation.  The 
intervertebral disc spacing and the interradicular spacing 
appeared to be within normal limits.  The diagnostic 
impression was acute back strain with marked spasms.  

Records from the Syracuse, New York, VA Medical Center (VAMC) 
indicate that the veteran was seen in November 1969, for 
complaints of low back pain with radiation down the lateral 
thigh to the ankle.  X-rays revealed that the disc spaces 
were normal, and there was no evidence of spondylolisthesis.  
The lumbosacral and sacroiliac joints were also normal.  He 
was seen again in February 1970, for continued complaints of 
intractable back pain.  A lumbar and cervical myelogram 
revealed a herniated disc.  In March 1970, he underwent a 
left hemilaminectomy at L6-S1.  Upon discharge he was 
neurologically intact, free from back pain, and ambulating 
well.  However, two weeks after his discharge, he fell and 
reinjured his back.  He reported that he felt something snap 
when he fell and he briefly went numb.  He awoke that night 
with severe back pain.  Approximately two days later, the 
pain began to radiate down the postero-lateral aspect of the 
left thigh.  He described the pain as sharp and constant, and 
exacerbated by motion of any kind.  He remained on bed rest, 
but the pain was not relieved.  A recurrent herniated disc 
was suspected.  

Thereafter, the veteran was seen at the Syracuse VAMC on 
numerous occasions, with continued complaints of acute back 
pain.  A VA treatment record indicates that the veteran 
underwent a lumbar myelogram on August 19, 1970.  Minimal 
asymmetry of the dural sac at L5-S1 on the left side was 
detected.  No other abnormality was found.  

A treatment record from the A. Barton Hepburn Hospital 
discloses that the veteran was admitted to that facility on 
March 23, 1971, with a history of severe back pain which 
radiated down the posterior aspect of the left thigh.  It was 
noted that he had undergone surgery on his back for disc 
trouble and bone spurs at the Syracuse VAMC, approximately 14 
months prior to the present hospitalization.  Physical 
examination revealed pain on straight leg raising on the 
left, at 30 degrees.  Straight leg raising on the right was 
also limited to 70 degrees, with some pain.  Reflexes were 
equal.  A scar at the midline of the back was noted, and 
there was considerable tenderness and some muscle spasm in 
the area.  The impression was disc syndrome.  A discharge 
summary, dated April 8, 1971, indicated that the veteran was 
treated with bed rest, pelvic traction, and analgesics.  He 
had difficulty with constipation and an inability to void, 
which required the insertion of a Foley catheter.  He 
improved slowly, and was eventually discharged.  He was 
advised to follow-up for further treatment at the Syracuse 
VAMC.  The discharge diagnosis was disc syndrome at L4-L5.  

A VA treatment report indicates that the veteran underwent a 
lumbar myelogram on April 20, 1971.  The impression was 
minimal asymmetry of the dural sac on the left side at the 
L5-S1 level, which was unchanged since the previous myelogram 
on August 19, 1970.  

VA progress reports, dated in May 1971, relate that the 
veteran was seen for complaints of back pain which radiated 
down his left leg.  It was noted that he had had numerous 
admissions for similar complaints.  He did not get any pain 
relief from medication.  A pre-operative notation indicated 
that surgery was recommended to explore the lower lumbar disc 
spaces, bilaterally, and to excise disc fragments and 
possible adhesions.  An operative note, dated June 2, 1971, 
indicated that a hemilaminectomy was performed at L4-5, L5-
S1.  Epidural adhesions were found at the L5-S1 nerve root.  
It was noted that the veteran was stable after the procedure.  
On June 8, 1971, it was noted that he complained of continued 
pain, as well as an inability to void standing up.  He was 
discharged on June 10, 1971, and it was noted that the pain 
appeared to vary from day to day.  He was advised to follow-
up in two weeks, and to consult with the genitourinary clinic 
if his urinary problems persisted.  

A subsequent discharge summary from the A. Barton Hepburn 
Hospital, dated May 5, 1974, noted that the veteran had been 
admitted with a history of backache and abdominal cramps 
associated with some vague leg pain.  In addition, he had 
experienced voiding difficulties and left abdominal pressure, 
which caused a constant urge to empty his bladder even after 
it had been emptied.  A consultation report, dated April 12, 
1974, noted that the veteran complained of urinary 
difficulties and mild backache, without any significant fever 
or chills.  He did not have any hematuria.  It was also noted 
that he had previously undergone two spinal operations at the 
Syracuse VAMC, for a prolapsed disc.  Physical examination 
revealed a classical cobra-head deformity of the lower end of 
the left ureter, with hydronephrosis.  A cystoscopy and 
cystometrogram were recommended to evaluate the veteran's 
bladder, and corrective surgery was recommended for the left 
ureterocele.  An operative report relates that the veteran 
underwent a cystourethroscopy and cystometrogram on April 15, 
1974.  The pre-and post-operative diagnosis was left 
ureterocele, with hydroureteronephrosis and bladder neck 
contracture.  On April 19, 1974, he underwent excision of the 
left ureterocele and reimplantation of the left ureter; and a 
wedge resection of the anterior bladder neck with a Y-V 
plasty of the bladder neck.  He was discharged in stable 
condition.  

An operative report from the Hepburn Hospital indicates that 
the veteran underwent a cystourethrogram with 
cystourethroscopy on November 30, 1976.  The post-operative 
diagnosis was chronic prostatitis with left vesicoureteral 
reflux.  On December 2, 1976, he underwent a left 
ureteroneocystostomy with suprapubic cystostomy to correct 
the left vesicoureteral reflux with chronic pyelonephritis.  

In a November 1995 memorandum, a VA physician remarked that 
he had reviewed the veteran's file and noted that the veteran 
had two disease entities:  a herniated nucleus pulposus, 
which was confirmed by a myelogram and surgically treated in 
March 1970; and a left ureterocele with left hydronephrosis 
and bladder neck contracture and left vesicoureteral reflux 
with chronic pyelonephritis, which were surgically treated at 
a private facility in 1974 and 1976.  The physician noted 
that both conditions can cause severe back pain which may be 
relieved through surgery.  Therefore, he concluded that there 
was no misdiagnosis by the VA, and the lumbar laminectomies 
performed at the Syracuse VAMC were not mistakenly or 
unnecessarily performed.  

In a statement dated in May 1999, the veteran's attorney 
asserted that the back surgeries performed on the veteran at 
the VAMC in Syracuse were unwarranted, and have caused the 
veteran's current complaints.  He also noted that it was only 
after the procedures at the private hospital that the veteran 
was able to function properly and become gainfully employed.  

II.  Analysis

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§§ 3.358(a), 3.800(a) (1999).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  However, those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The veteran filed the present claim for benefits under 
section 1151 in April 1993.  Therefore, under the statute and 
the opinion of the General Counsel cited above, the present 
claim has been adjudicated by the RO, and is being reviewed 
by the Board, under the version of 38 U.S.C.A. § 1151 extant 
before the enactment of the statutory amendment, as 
interpreted in the Gardner decisions, supra, and under the 
interim rule issued by the Secretary on March 16, 1995, and 
adopted as a final regulation on May 23, 1996.  Thus, neither 
VA fault nor an event not reasonably foreseeable would be 
required for this claim to be granted.  

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  

Thus, the threshold question for any claim, including one 
filed under the provisions of 38 U.S.C.A. § 1151, is whether 
the claimant has presented a well-grounded claim.  See Elkins 
v. West, 12 Vet.App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table), and Epps, supra.  See also 
Morton v. West, 12 Vet.App. 477, 480 (1999) (noting that the 
Federal Circuit, in Epps v. Gober, supra, "rejected the 
appellant's argument that the Secretary's duty to assist is 
not conditional upon the submission of a well-grounded 
claim").

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The evidence the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.  

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing other service connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and 
(3) medical evidence of a nexus (i.e., a link or a 
connection) between the asserted injury or disease and the 
current disability.  In addition, the Court has determined 
that an appellant's claim would also generally be well 
grounded, with respect to the continuity-of-symptomatology 
analysis under 38 C.F.R. § 3.303(b), if he or she submitted 
evidence of each of the following:  (a) evidence that a 
condition was "noted" during his/her VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and
(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-
hospitalization/treatment symptomatology.  See Jones v. West, 
12 Vet.App. 460, 464 (1999).  

Therefore, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization, 
or medical or surgical treatment.  See Boeck v. Brown, 
6 Vet.App. 14, 16-17 (1993), and Ross v. Derwinski, 3 
Vet.App. 141, 144 (1992), holding that a veteran must submit 
evidence sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151.  See also Jimison v. West, 13 Vet.App. 
75, 77-78 (1999).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet.App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 13 Vet.App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Heuer v. Brown, 
7 Vet. App. 379 (1995); Magana v. Brown, 7 Vet.App. 224 
(1994); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  

A review of the evidence in this case reflects that the 
veteran was seen at the Syracuse VAMC in November 1969, for 
complaints of back pain which radiated down his thigh to his 
ankle.  In February 1970, a lumbar myelogram revealed a 
herniated disc, and in March 1970, a left hemilaminectomy was 
performed.  Initially, the veteran was recovering well and 
free of back pain; however, he reinjured his back two weeks 
after his discharge when he fell at home.  As a result, his 
low back pain returned.  He was subsequently seen at the 
Syracuse VAMC on several occasions for complaints of back 
pain, and, in June 1971, another hemilaminectomy was 
performed.  He was discharged in stable condition.  Private 
medical records show that the veteran underwent several 
procedures in 1974 and 1976 for various genitourinary 
problems.  After these procedures, the veteran was free of 
pain in his back.  

The veteran has reported that he now has arthritis in his 
back, and that he believed that the back surgeries performed 
by the VA in the 1970's were unwarranted.  He asserts that VA 
misdiagnosed his condition, and operated on his back 
unnecessarily.  However, he has not presented any medical 
evidence showing that the claimed arthritis of his back 
resulted from VA treatment, or that the back surgeries 
performed by VA were unnecessary.  In fact, a VA physician 
reviewed the pertinent records in November 1995, and related 
that the veteran suffered from two disease entities, a 
herniated disc, and various genitourinary difficulties, both 
of which could be sources of severe back pain.  The physician 
concluded that there had been no misdiagnosis, and the 
veteran's back problems were properly treated with the 
surgeries performed at the Syracuse VAMC.  

The Board notes that we are not empowered to reach medical 
determinations without considering independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).  Moreover, we recognize that the veteran's 
attorney has argued, in support of the veteran, that the 
medical attention provided to the veteran at the VA medical 
facility was unnecessary, and that, as a result, he currently 
has arthritis of the back.  We must point out, however, that 
neither the representative nor the veteran has submitted any 
medical opinion evidence into the record in support of these 
medical assertions and conclusions.  Thus, based upon the 
medical evidence, we must conclude that the veteran's claim 
that he has additional disability that resulted from VA 
hospitalization, or medical or surgical treatment, is not 
well grounded.  See 38 C.F.R. § 3.358(c)(1), (2).  


While the Board does not doubt the sincerity of the veteran's 
contention that his treatment at the Syracuse VAMC resulted 
in additional disability, we note that he has not met his 
burden of presenting evidence of a well-grounded claim under 
section 1151 merely by presenting his own assertions, or 
those of his representative on his behalf, however strongly 
they may be felt, because, as lay persons, they are not 
competent to offer medical opinions.  See Bostain v. West, 
11 Vet.App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus").  See also Carbino v. Gober, 10 Vet.App. 
507, 510 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 
(Fed. Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  

Therefore, in view of the foregoing, the Board holds, based 
upon the evidence before us in this appeal, that the veteran 
has not demonstrated that his claimed arthritis of the back 
resulted from the treatment provided by the Syracuse VAMC in 
the early 1970's; or that the surgical procedures performed 
were unnecessary.  Accordingly, the claim is not well 
grounded, and the claim for benefits under section 1151 must 
be denied.  


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for arthritis of the back, claimed to have resulted 
from treatment provided at a VA medical facility, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

